Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGee (4,135,498) in view of Hagan (241,801).
The device as claimed is disclosed by McGee with a clear window 14, the clear window having a grid pattern 14a, 14b printed on it; a degree indicator 36 that is located on a portion of the clear window; a degree measurement component that extends from an origin point, the origin point being located within the degree indicator, the degree measurement component being extendable over a portion of the degree indicator so that an angle between a reference line and a point on the clear window to which the degree measurement component is extended is observable as the degree on the degree indicator over which the degree measurement component passes; an attachment means 12b on the clear window; but lacks the grid pattern that is printed on the clear window having X-axis and Y-axis indicators.
Hagan teaches using a grid pattern that is printed on the clear window having X-axis and Y-axis indicators (figure 1) to indicate specific locations in the grid.  Therefore, 
With respect to claim 2 the combination of McGee in view of Hagan disclose the grid pattern comprises a series of horizontal and vertical lines (both McGee and Hagan show the grid lines) that intersect to form squares on the clear window.
With respect to claim 3 the combination of McGee in view of Hagan disclose the horizontal and vertical lines are denoted by a series of numbers or letters (the indicators taught by Hagan are letters and numbers as shown in figure 1).
With respect to claim 4 the combination of McGee in view of Hagan disclose the degree indicator is located in the bottom center of the clear window (the degree indicator of the base reference of McGee is capable of being located at the bottom center of the clear window).
With respect to claim 5 the combination of McGee in view of Hagan disclose the origin point is in the bottom center of the degree indicator (the origin point of McGee is capable of being located at the bottom center of the clear window).
With respect to claim 6 the combination of McGee in view of Hagan disclose the degrees measured by the degree indicator range from 0 to 180 (36 in McGee).
With respect to claim 8 the combination of McGee in view of Hagan disclose a larger window (12c of McGee) constructed so that through the larger window a subject can be seen; the larger window having a series of horizontal and vertical lines that form an X and Y axis grid; the grid being labelled with individual X and Y axis indicators (Hagan) so that each point of intersection on the grid is identifiable by an X and Y 
With respect to claim 10 the combination of McGee in view of Hagan disclose a degree measurement component (36 of McGee).
With respect to claim 11 the combination of McGee in view of Hagan disclose the degree measurement component (36 of McGee) is extendable (38 of McGee) from the origin point to a point on the larger window.
With respect to claim 12 the combination of McGee in view of Hagan disclose the angle between a reference line and the point to which the degree measurement component is extended is measurable by observing where the measurement component passes over the degree markers located on the smaller clear window.
With respect to claim 13 the combination of McGee in view of Hagan disclose the degree range on the smaller clear window (36 in McGee) is 0 to 180.
With respect to claim 14 the combination of McGee in view of Hagan disclose the grid is labelled using letters and numbers (as taught by Hagan).
Claims 7, 9, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGee (4,135,498) in view of Hagan (241,801) as applied to claims 1-6, 8, and 10-14 above, and further in view of Ginsburg (1,415,833).

Ginsburg teaches using on the larger window handheld handle 5 to hold the window during use of the device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an handle to the combination of McGee in view of Hagan as taught by Ginsburg to hold the window during use of the device.
With respect to the method claim of 15 the combination of McGee in view of Hagan and Ginsburg discloses the steps claimed during the normal operation of the device including providing a clear window (14 of McGee) that can be held by a user (5 of Ginsburg); the clear window being constructed of a clear material so that a subject can visible through the window; placing an XY-axis grid on the clear window (McGee); placing a degree indicator (36 McGee) on the clear window; placing an origin point (36 McGee) on the window; creating a reference line on the clear window or as part of the clear window; including a degree measurement component (36 McGee) capable of being extended (38 McGee) from the origin point to a point on the clear window; and including a degree measurement component that is used by a user to measure the angle between the reference line and point on the clear window.
With respect to the method claim of 16 the combination of McGee in view of Hagan and Ginsburg discloses the steps claimed during the normal operation of the device including attaching one end of the degree measurement (36 McGee) component to the origin point.

With respect to the method claim of 18 the combination of McGee in view of Hagan and Ginsburg discloses the steps claimed during the normal operation of the device including labelling the X and Y axis gridlines with unique indicators (taught by Hagan) so that each point of intersection is identifiable by an X and Y coordinate.
With respect to the method claim of 19 the combination of McGee in view of Hagan and Ginsburg discloses the steps claimed during the normal operation of the device including attaching a handle (5 Ginsburg) to the clear window.
Claims 7, 9, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGee (4,135,498) in view of Hagan (241,801) as applied to claims 1-6, 8, and 10-14 above, and further in view of Caperton, Jr. (3,660,903).
The device as claimed is disclosed by the combination of McGee in view of Hagan as stated in the rejection recited above for claims 1-6, 8, and 10-14, but lack the attachment means on the clear window is either handheld handle or a floor stand.
Caperton, Jr. teaches using on the larger window floor stand 14 to hold the window during use of the device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a floor stand to the combination of McGee in view of Hagan as taught by Caperton, Jr. to hold the window during use of the device.

With respect to the method claim of 16 the combination of McGee in view of Hagan and Caperton, Jr. discloses the steps claimed during the normal operation of the device including attaching one end of the degree measurement (36 McGee) component to the origin point.
With respect to the method claim of 17 the combination of McGee in view of Hagan and Caperton Jr. discloses the steps claimed during the normal operation of the device including the degree indicator (36 McGee) indicates a range of degrees from 0 to 180.
With respect to the method claim of 18 the combination of McGee in view of Hagan and Caperton Jr. discloses the steps claimed during the normal operation of the device including labelling the X and Y axis gridlines with unique indicators (taught by Hagan) so that each point of intersection is identifiable by an X and Y coordinate.
With respect to the method claim of 20 the combination of McGee in view of Hagan and Caperton Jr. discloses attaching a floor stand (14 Caperton Jr.) to the clear window.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855